Daniel R. Borchert, Deputy Clerk.
FINDINGS OF FACT
{¶ 1} On October 14, 2003, plaintiff, Jennifer Risha, filed a complaint against defendant, Bureau of Motor Vehicles, alleging that her driver’s license was improperly listed as suspended by defendant. Plaintiffs automobile was towed and impounded as a result of defendant’s error concerning plaintiffs driving *121status. Plaintiff seeks damages in the amount of $159.16 for towing and impound fees. Plaintiff submitted the filing fee with her complaint.
{¶ 2} On January 20, 2004, defendant filed an investigation report admitting error in recording plaintiffs driving status.
CONCLUSIONS OF LAW
{¶ 3} Resulting damages may be recovered when a plaintiff proves, by a preponderance of the evidence, that her driver’s license was erroneously listed as suspended by defendant. Ankney v. Ohio Bur. of Motor Vehicles (1998), Ct. of Cl. No. 97-11045-AD; Serbanescu v. Ohio Bur. of Motor Vehicles (1994), Ct. of Cl. No. 93-15038-AD; Black v. Ohio Bur. of Motor Vehicles (1996), Ct. of Cl. No. 95-01441-AD.
{¶ 4} Plaintiff has proven, by a preponderance of the evidence, that her driver’s license was improperly listed as suspended by defendant. McGee v. Ohio Bur. of Motor Vehicles (1997), Ct. of Cl. No. 97-03999-AD.
{¶ 5} Defendant is liable to plaintiff for damages that plaintiff can prove resulted from defendant’s negligence. Partlow v. Ohio Bur. of Motor Vehicles (1997), Ct. of Cl. No. 97-07820-AD. Plaintiff has proven that she incurred impound fees as a result of defendant’s error. Plaintiff has suffered damages in the amount of $159.16, plus the $25 filing fee, which may be reimbursed as compensable damages pursuant to the holding in Bailey v. Ohio Dept. of Rehab. & Corr. (1990), 62 Ohio Misc.2d 19, 587 N.E.2d 990.
{¶ 6} Having considered all of the evidence in the claim file and, for the reasons set forth in the memorandum decision filed concurrently herewith, judgment is rendered in favor of plaintiff in the amount of $184.16, which includes the filing fee. Court costs are assessed against defendant. The clerk shall serve upon all parties notice of this judgment and its date of entry upon the journal.
Decision for plaintiff.